DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
 	Claims 1-28 are objected to because of the following informalities:  
 	Claim 1, line 9, should end in a semicolon, not a colon.
 	Claim 1, line 14, the hyphen should be removed from “cur-rent”.
 	Claim 1, line 21, the hyphen should be removed from “al-low”.  	
	With respect to claim 7, Applicant has amended independent claim 1 to recite ‘a second input regulating element’ such that dependent claim 7 no longer agrees with the independent claim, and “a second input regulating element” on line 8 should be ‘the second input regulating element’.
 	With respect to claim 9, “a second input regulating element” should be ‘the second input regulating element’; “a first input regulating element” should be ‘the first input regulating element; “the third input regulating element” should be ‘a third input regulating element’’. 
 	With respect to claim 10, “the voltage converter arrangement comprising a second input regulating element connected between the first input voltage node and a first output voltage node different from a reference potential node” has already been recited in the independent claim and should be deleted.
 	With respect to claim 11, “the voltage converter arrangement comprising a second input regulating element connected between the first input voltage node and a 
 	Claim 27, line 7, “a first input voltage node” has already been recited in claim 4 and should have antecedent basis.
 	Claim 28, line 16, “cur-rent” should be ‘current’.
Appropriate correction is required.
Response to Arguments
 	Applicant's arguments filed 3/17/22 with respect to the amended claims and the indefinite rejections and the anticipation rejections are persuasive. The amendments have overcome the indefinite rejections and the anticipation rejections.
 	Applicant’s arguments with respect to the amended claim(s) in view of Oliver (US 2006/0066366) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection have introduced the reference DeFazio (US 2013/0193941) to disclose the claimed second regulator. 	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-6, 8-9, 11-14, 16, 18 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over DeFazio (US 2013/0193941) in view of Oliver (US 2006/0066366).
 	With respect to claim 1, DeFazio discloses a voltage converter arrangement, comprising: a clocked (paragraph 39) voltage converter (Fig. 1 110,115-119) capable of generating an output voltage (Fig. 1 vout) on the basis of an input voltage (Fig. 1 Vin); and a first input voltage node  (Fig. 1 154) and a second input voltage node (Fig. 1 ground node), the second input voltage node comprising a reference potential (Fig. 1 ground voltage), the voltage converter arrangement being configured to allow a current flow via a second input regulating element (Fig. 1 101) in order to counteract fluctuations in the input current of the voltage converter arrangement; wherein the voltage converter arrangement comprises the second input regulating element, and wherein the second input regulating element is connected between the first input voltage node (Fig. 1 154) and a first output voltage node (Fig. 1 150), the first output voltage node comprising a potential different (Fig. 1 vout) from the reference potential, and wherein the second input regulating element is configured to at least temporarily allow a current flow between [current flows between 154 and 150] the first output voltage node and the first input voltage node; wherein the second input regulating element is configured to allow a current flow between the first input voltage node and the first output voltage node so
as to counteract variations in the input current [paragraph 5] of the voltage converter

 	Oliver teaches a first input regulating element (Fig. 2 20) connected between a first input voltage node (Fig. 2 12) and a second input voltage node (Fig. 2 14), the second input voltage node comprising a reference potential (Fig. 2 ground potential), wherein the first input regulating element is configured to allow a current flow in order to counteract fluctuations [paragraph 2] in an input current of the voltage converter arrangement; wherein the first input regulating element is a first regulating transistor (Fig. 2 Q1) and forms a first linear regulator [paragraph 24]. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a first input regulating element connected between a first input voltage node and a second input voltage node, the second input voltage node comprising a reference potential, wherein the first input regulating element is configured to allow a current flow in order to counteract fluctuations in an input current of the voltage converter arrangement; wherein the first input regulating element is a first regulating transistor and forms a first linear regulator, in order to reduce the input current fluctuations. 	With respect to claim 2, DeFazio in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, the voltage converter arrangement being configured to compensate for voltage fluctuations [paragraph 2] between the first input voltage node and the second input voltage node. 
 	Oliver teaches the use of bipolar transistors [paragraph 22]. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the regulating elements using a bipolar transistors, due to their high voltage capability. 	With respect to claim 11, DeFazio in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, the voltage converter arrangement comprising a second input regulating element (Fig. 1 101) connected between the first input voltage node and a first output voltage node different from a reference potential node, wherein the clocked voltage converter is configured to have a pulsating input current (Fig. 1 110 switched input current is pulsed when draws current) pulsed in an operating state in which an amount of the input voltage (Fig. 1 Vin) is larger than an amount of the potential difference (Fig. 1 vout - Vin) between the first input voltage node 
 	With respect to claim 18, DeFazio in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, wherein a regulating frequency of a linear regulator formed by using the first input regulating element (Oliver Fig. 2 Q1) is larger than a clock frequency (DeFazio Fig. 1 frequency from 116) of the clocked voltage converter since the first input regulating responds to both the clock frequency and the input frequency.  	With respect to claim 26, DeFazio in view of Oliver make obvious the voltage 
 	Oliver teaches a first input regulating element (Fig. 2 10) connected between a first input voltage node (Fig. 2 12) and a second input voltage node (Fig. 2 14), the second input voltage node comprising a reference potential (Fig. 2 ground voltage),
wherein the method comprises counteracting fluctuations [paragraph 2] in an input current of the voltage converter by at least temporarily activating a current flow through the first input regulating element, wherein the first input regulating element is a regulating transistor (Fig. 2 Q1) and forms a first linear transistor [paragraph 24]. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a first input regulating element connected between a first input voltage node and a second input voltage node, the second input voltage node comprising a reference potential, wherein the method comprises counteracting fluctuations in an input current of the voltage converter by at least temporarily activating a current flow through the first input regulating element, wherein the first input regulating element is a regulating transistor and forms a first linear transistor, in order to reduce the fluctuations to the load.
 	With respect to claim 28, DeFazio in view of Oliver make obvious the voltage converter arrangement as set forth above, see claim 1 for additional details, and further comprising the voltage converter arrangement being configured to control or regulate a .

 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeFazio (US 2013/0193941) in view of Oliver (US 2006/0066366) and further in view of Goerke (US 2011/0292699).
 	With respect to claim 25, DeFazio in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1 as set forth above, and remain silent as to the source of the input voltage. It was well known at the time of filing of the invention to implement a rectifier circuit in order to obtain the input voltage from an AC source.
 	Goerke discloses wherein the first input voltage node and the second input voltage node are coupled to a rectifier circuit (Fig. 1 110) so that an input voltage of the voltage converter arrangement is constituted by a unidirectional AC voltage (Fig. 1 AC LINE). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the first input voltage node and the second input voltage node are coupled to a rectifier circuit so that an input voltage of the voltage . 
Allowable Subject Matter
 	Claims 7,10, 15, 17 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections stated above were overcome. See the action dated 9/17/21 for the reasons for indicating allowable subject matter.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839